Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00657-CV

                                            IN RE CCRE, LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 13, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relator filed an unopposed motion to dismiss its petition for writ of mandamus because

relator obtained the relief sought and this original proceeding is now moot. We grant the motion

and dismiss the petition for writ of mandamus.

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 1660, styled CCRE, LLC v. Carol A. Johnson and Alice M. Johnson, pending
in the County Court, Gillespie County, Texas, the Honorable Mark Stroeher presiding.